Citation Nr: 0504818	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-11 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability 
on a direct or secondary basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1993 to July 1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 RO rating decision which, 
in pertinent part, denied service connection for a low back 
disorder, to include as due to service-connected left 
shoulder and left knee disabilities.  In November 2004, the 
veteran testified at a Travel Board hearing at the RO.  


FINDING OF FACT

Low back problems during service were acute and transitory 
and resolved without residual disability.  The veteran's 
current low back disability began years after service, was 
not caused by any incident of service, and was not caused by 
or permanently worsened by his service-connected left 
shoulder and left knee disabilities.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, and is not proximately due to or the result of 
service-connected left shoulder and left knee disabilities.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2004).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from March 1993 
to July 1997.  His service medical records indicate that he 
was treated for back complaints during service.  A February 
1994 treatment entry noted that the veteran complained of 
post-traumatic hip pain.  He reported that he was carrying a 
six-gallon milk container down a ladder and lost his balance 
and jumped off.  The veteran reported that all the weight 
went on his right leg.  The impression was hip sprain due to 
sudden compression impact.  A February 1994 emergency care 
and treatment report noted that the veteran jumped off a six-
foot landing on his right side on the previous day and 
injured his right hip.  It was noted that he had a history of 
bursitis and arthritis of the right hip.  The assessment was 
sprain, right hip, and rule out sciatica.  A March 1995 
treatment entry noted that the veteran complained of lower 
back pain for six hours.  He stated that he had problems 
sitting down.  It was noted that he did have a history of 
back spasms for two years in the low back region.  An 
assessment was not provided.  

A September 1996 entry noted that the veteran was given an 
injection because of lower back pain.  Another September 1996 
entry noted that the veteran was seen for the onset of lower 
back and left hip discomfort.  He reported that he was 
uncomfortable in the legs, specifically to bear weight on the 
left leg.  It was also noted that the pain radiated down the 
veteran's left leg.  The assessment was sacroiliac joint 
inflammation with sciatica.  The service medical records also 
indicate that the veteran was treated for left knee and left 
shoulder problems on multiple occasions during service and 
that he underwent surgery on the left shoulder. 

On a medical history form at the time of the July 1997 
separation examination, the veteran checked that he did not 
have recurrent back pain.  The objective July 1997 separation 
examination report included a notation that the veteran's 
spine and other musculoskeletal systems were normal.  

Private treatment records dated from May 1998 to June 1998 
show treatment for left shoulder problems.  

In February 1999, the RO granted service connection and a 10 
percent rating for a left shoulder disability and granted 
service connection and a 10 percent rating for a left knee 
disability.  

Private treatment records dated from December 1999 to January 
2000 show treatment for disorders, including low back 
problems.  A December 1999 treatment report from B. L. 
McCaskill, M.D., noted that the veteran reported a six-week 
history of right buttock and calf pain.  The veteran stated 
that such was spontaneous in its onset.  He indicated that he 
did physical work for a living, but that he had been unable 
to continue working.  Importantly, at this time, the veteran 
reported that he had only a minor history of previous lower 
back problems.  Dr. McCaskill related an appraisal of right 
L5 radiculopathy secondary to posterolateral disc herniation, 
right L4-L5, chronic.  A January 2000 entry from Dr. 
McCaskill noted that the veteran appeared to have a grade I 
spondylolisthesis at the L5/S1 level probably secondary to 
bilateral L5 spondylolysis.  It was noted that the veteran 
also appeared to have an intraforaminal disc herniation on 
the right at the L4/L5 level.  

A January 2000 history and physical report from Presbyterian 
Hospital of Dallas noted that the veteran had an eight-week 
history of persistent and disabling lower back and right leg 
pain, clinically consistent with lumbar radiculopathy.  It 
was noted that a magnetic resonance imaging scan demonstrated 
a significant posterolateral disc herniation on the right at 
the L4-l5 level with secondary right L5 nerve root compromise 
and that he was admitted for local compression at that level.  
The admitting diagnosis was right L5 radiculopathy secondary 
to posterolateral disc herniation, right L4-L5.  The January 
2000 discharge summary from such facility related the same 
diagnosis.  

VA treatment records dated from December 2000 to December 
2002 show treatment for disorders including low back 
problems.  A February 2001 entry noted that the veteran was 
seen with a history of chronic low back pain, status post 
laminectomy.  At this time, he reported that his symptoms 
started after a fall/twisting accident while in the military 
in 1995.  The veteran stated that, at that time, he bruised 
his right hip and no X-rays were taken.  He noted that since 
that time, he had low back pain on and off and stiffness.  
The assessment noted no electrodiagnostic evidence of L2-S1 
radiculopathy on either side.  

A December 2001 entry indicated that the veteran reported 
that his chronic low back pain symptoms started after a 
fall/twisting accident while in the military in 1995.  He 
stated that he fell off a ladder carrying a five-gallon box, 
weighing approximately fifty pounds, and that he landed on 
his right leg with all his weight and the item.  The veteran 
reported that he had suffered low back pain and stiffness on 
and off since that time.  The assessment was low back pain.  
Another December 2001 entry related a similar history and 
noted an assessment of failed back syndrome with intermittent 
radicular type symptoms L5 spondylolysis and grade I acquired 
spondylolisthesis.  

A January 2002 entry noted that the veteran had a chief 
complaint of low back pain times eight years.  He reported 
that his low back pain started eight years earlier while in 
the service in 1994.  It was noted that he reported such as a 
work-related injury and that the treatment at the onset was 
mainly conservative with non-steroidal anti-inflammatory 
drugs and bed rest.  The veteran reported that the pain was 
fairly controlled by conservative means between 1994 and 1999 
until a spontaneous exacerbation in 1999.  He reported that, 
at that time, he went to bed and woke up unable to get out of 
bed.  The assessment was well-managed chronic low back pain.  
A November 2002 entry noted that the veteran reported that he 
fell and struck his buttocks on the floor.  The assessment 
was exacerbation of chronic low back pain.  

The veteran underwent a VA orthopedic examination in February 
2003.  It was noted that the claims file was not available.  
The veteran reported that he hurt his back in a jumping 
injury with twisting of his back in 1996.  He indicated that 
he received not treatment and that he continued to have 
intermittent low back pain until November 1999, when working 
as an auto mechanic, he developed severe back pain, radiation 
of the left leg, numbness of the left thigh, and was unable 
to walk.  It was noted that the veteran was operated on in 
January 2000 and underwent a laminectomy at L4-l5 in 
association with micro disk resection.  The veteran reported 
that he was free of symptoms for about ten months after his 
surgery and that he presently had recurrent low back pain of 
the same degree as he had preoperatively, with radiation of 
the left leg intermittently.  The veteran also reported left 
knee and left shoulder problems.  

The diagnoses were degenerative disk disease of the lumbar 
spine with status postoperative procedure in January 2000 
with prior diagnoses of untreated ruptured disk at L3-L4 and 
L5-S1 with recurrent back pain and moderate disability, 
progressive; status post operation for traumatic arthritis of 
the left shoulder with continued minimal shoulder pain, 
minimal disability; and status post-traumatic injury to the 
left knee with minimal symptoms, no progression, essentially 
normal current exam and no significant disability.  The 
examiner commented that the history the veteran gave was that 
he sustained a back sprain in 1996 that was reported, but 
that he had no treatment at that time.  It was noted that he 
continued to have symptoms intermittently until the time of 
discharge from the service in 1997 and that subsequent to 
that, he worked as an auto mechanic doing heavy work and had 
a significant injury in November 1999.  The examiner 
indicated that the claims folder was not currently available.  
The examiner stated that the history currently obtained was 
that the back problem was likely as not due to the low back 
problem that was initiated in the military service.  

In a February 2003 addendum, the examiner noted that the 
veteran gave a history of hurting his back in a jumping 
injury in 1996, and that this was reported in the service, 
but he received no treatment.  The examiner reported that the 
veteran indicated that he continued with intermittent low 
back pain and that then, while doing heavy lifting as a 
mechanic in 1999, he apparently sustained a ruptured disc.  
It was noted that the veteran was operated on by his private 
physician in January 2000 and that the history given at the 
time was that he had back pain of eight weeks duration.  The 
examiner stated that with such history it would seem less 
likely than not that the back condition sustained in 1999 was 
secondary to the back sprain that he sustained in 1996.  

VA treatment entries dated in February 2003 refer to 
continued treatment.  

In his April 2003 substantive appeal, the veteran stated that 
he was treated for the same symptoms in 1994 and 1996, that 
he had surgery for in 1999.  He reported that the pain in 
1999 did not spontaneously occur and that it was just a worse 
recurrence of the pain he already had been suffering.  The 
veteran stated that when he was bent over removing the head 
from a Honda, i.e., pulling bolts, his back let go when he 
stood up.  He noted that he had not engaged in heavy lifting 
at any time in the past six years.  

At the November 2004 Travel Board hearing, the veteran 
testified that he initially hurt his back in 1994 when he was 
carrying a five-gallon box of mail up from the lower decks.  
He stated that he jumped off the ladder and landed on one leg 
with the box that weighed about forty or fifty pounds.  The 
veteran stated that he sought treatment and was diagnosed 
with a bruise on his hip and that he was on crutches for 
three weeks.  He stated that he also hurt his back at that 
time and hit the handle on a sea stringer in the small of his 
back at the top of his buttocks.  The veteran indicated that 
he suffered a second injury when he slipped and fell.  He 
noted that he aggravated his original injury.  The veteran 
reported that he continued having problems with his back with 
radiation down his leg since that time.  He reported that 
after service, he basically just treated himself with aspirin 
and/or Motrin.  The veteran stated that he was pulling a head 
from a Honda when his back problem became re-aggravated.  He 
noted that he was pulling bolts and that he went to a doctor 
and that a myelogram in 1999 showed a herniation at L4-L5 and 
at least two herniations at L5-S1.  

II.  Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran's service medical records indicate that he 
treated for back complaints on several occasions during 
service.  A February 1994 emergency care and treatment report 
related an assessment of sprain, right hip, and rule out 
sciatica.  A March 1995 entry reported that the veteran 
complained of back pain for six hours and noted that he had a 
history of back spasms for two years in the low back region.  
A September 1996 entry noted an assessment of sacroiliac 
joint inflammation with sciatica.  However, at the time of 
the July separation examination, the veteran checked that he 
did not have recurrent back pain.  Additionally, the 
objective July 1997 separation examination report included a 
notation that the spine and other musculoskeletal systems 
were normal.  As a whole, the Board must find that the 
service medical records provide negative evidence against 
claim.

The first post-service clinical evidence of any low back 
problems was in December 1999, more than two years after the 
veteran's separation from service.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  

A December 1999 treatment report from Dr. McCaskill indicated 
that the veteran reported a six-week history of right buttock 
and calf pain and that he stated that such was spontaneous in 
its onset.  The Board must find that this particular entry 
provides very negative evidence against claim and is entitled 
to great probative weight.  This entry clearly indicates a 
post-service problem with no association with the veteran's 
military service.  The veteran, at this time, stated that he 
only had a minor history of previous lower back problems.  Dr 
McCaskill related an appraisal of right L5 radiculopathy 
secondary to posterolateral disc herniation, right L4-L5, 
chronic.  The veteran underwent surgery in January 2000 and 
was noted to have an eight-week history of lower back and 
right leg pain.  

The Board notes that several VA treatment entries dated from 
February 2001 to December 2001 noted that the veteran 
reported that his low back symptoms started after a fall 
during service.  The veteran reported that had low back pain 
on and off since that time.  The Board observes that the 
references to the veteran suffering a low back injury during 
service were apparently based solely on a history provided by 
the veteran and are not probative in linking any current low 
back disability with service.  See Reonal v. Brown, 5 
Vet.App. 458.  

Additionally, a February 2003 VA orthopedic examination 
report noted that the veteran reported that he injured his 
back in a jumping injury with twisting of his back in 1996 
and that he had intermittent low back pain until November 
1999, when working as a mechanic he developed severe back 
pain, radiation, of the left leg, numbness of the left thigh, 
and was unable to walk.  The diagnoses included degenerative 
disk disease of the lumbar spine with status postoperative 
procedure in January 2000 with prior diagnoses of untreated 
ruptured disk at L3-L4 and L5-S1 with recurrent back pain and 
moderate disability, progressive.  Initially, without a 
review of the claims file, the examiner stated that the 
history currently obtained was that the veteran's back 
problem was as likely as not due to the low back problem that 
was initiated during service.  However, in a February 2003 
addendum and after a review of the claims file, the examiner 
noted that the veteran gave a history of hurting his back in 
a jumping injury in 1996 and that he indicated that he 
continued with intermittent low back pain and that while 
doing heavy lifting as a mechanic in 1999, he apparently 
sustained a ruptured disc.  The examiner stated that with 
such history it would seem less likely than not that the back 
condition sustained in 1999 was secondary to the back sprain 
that he sustained in 1996.  

The Board observes that although an examiner can render a 
current diagnosis based on his examination of a claimant, 
without a thorough review of the record, his opinion 
regarding etiology can be no better than the facts alleged by 
the claimant.  See Swann v. Brown, 5 Vet.App. 229 (1993).  As 
the examiner reviewed the claims file pursuant to his opinion 
in the February 2003 addendum, the Board finds that such 
opinion is the more probative.  See Wensch v. Principi, 15 
Vet.App. 362 (2001).  As a whole, the Board must find that 
this medical opinion provides negative evidence against this 
claim.      

The evidence as a whole does not show continuity of 
symptomatology of a low back disability since service.  38 
C.F.R. § 3.303(b); Mense v. Derwinski, 1 Vet.App. 354 (1991).  
In fact, the post-service medical records indicate a clear 
break in the continuity of symptomatology.  Nor is any 
current low back disability otherwise adequately medically 
linked to an incident of service.  Although the veteran 
reported intermittent low back pain since service, he was not 
treated for a low back disability for more than two years 
after service and a VA physician has found that his current 
back disability was not due to any injury during service 
after a review of the claims file.  Additionally, the 
evidence does indicate an intercurrent low back injury.  

The veteran has alleged that his current low back disability 
had its onset during service or that it is related to his 
service-connected left knee and left shoulder disabilities.  
However, the veteran, as a layman, is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the competent medical evidence demonstrates 
that the low back problems during service were acute and 
transitory and resolved without residual disability, and that 
any current low back disability began more than two years 
after the veteran's active duty, was not caused by any 
incident of service, and is not proximately due to or the 
result of his service-connected left knee or left shoulder 
disabilities.  This is clearly indicated within the service 
medical records and, most importantly, post-service medical 
treatment immediately following service.  The Board concludes 
that neither direct nor secondary service connection for a 
low back disability is warranted.  Nothing in the medical 
record supports a finding that there is any association 
between the service-connected disorders and his back 
disorder.  The Board must find that such a fact provides very 
negative evidence against this claim in light of the fact 
that there are extensive medical records regarding the 
veteran's back disorder.    

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

III.  Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a March 2002 letter, 
a March 2003 statement of the case, and at the Board hearing 
held in November 2004, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claims as well as the types of evidence VA would assist him 
in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for a low back disability.  The 
discussions in the rating decision, the statement of the 
case, and at the hearing held in November 2004 have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been substantially met.  Any deficiencies 
constitute no more than harmless error.

The VA has also afforded the veteran a thorough examination 
to assess the nature and etiology of his claimed condition.  
Further, the VA has undertaken all reasonable efforts to 
assist the veteran in securing all evidence and has satisfied 
its duty to assist under the VCAA.  The Board finds that both 
the notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  In this case, the veteran 
has been provided more than one year to respond to the 
requests of the VA for information in support of his case.  
Further, he has either directly or indirectly responded to 
the requests for information.  Therefore, further delay in 
the adjudication of this case is not warranted.  

ORDER

Service connection for a low back disability is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


